Opinion by
Cline, J.
At the trial the customs broker testified that prior to making entry she had asked the importer whether he knew of any prices different from those in the invoice; that he said he did not and that he had inquired at several places in Reynosa and the price was the same; that she filed a request for information with the acting appraiser and made entry in accordance with the values given her; and that at the time of entry she had no knowledge of any values other than those given her by the importer and the customs officials. On the record presented the court found that the petitioner acted without intent to misrepresent the facts or to defraud the revenue of the United States or to deceive the appraiser as to the value of the goods. The petition was therefore granted.